Citation Nr: 0018881	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Determination of a proper initial rating for chronic fatigue 
syndrome with hypersomnolence, currently assigned a 10 
percent disability evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to December 
1994.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which ultimately granted the veteran's claim for 
service connection for chronic fatigue syndrome with 
hypersomnolence, and assigned an initial 10 percent rating, 
effective from December 9, 1994.  The veteran filed a timely 
appeal, contending that the severity of his chronic fatigue 
syndrome warrants assignment of an initial rating in excess 
of 10 percent.  The case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's chronic fatigue syndrome with 
hypersomnolence is not shown to be productive of symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or, which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 10 percent for the veteran's CFS with 
hypersomnolence have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.88b, Diagnostic Code 
6354 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning o 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
that claim.  See 38 U.S.C.A. § 5107(a).  In the present case, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  Moreover, an appeal from 
the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  

Historically, service connection for what was then 
characterized as a hypersomnolence disorder was granted by a 
February 1996 rating decision, and an initial 10 percent 
disability evaluation was assigned, effective from December 
9, 1994.  The veteran appealed that decision, contending in 
part, that his service-connected disability should be more 
properly characterized as "chronic fatigue syndrome" (CFS) 
and rated accordingly.  During the course of his appeal, by a 
January 2000 rating decision, the veteran's service-connected 
disability was re-characterized as CFS with hypersomnolence, 
and rated as CFS under 38 C.F.R. § 4.88b, Diagnostic Code 
6354 (1999).  The veteran continued his appeal, and maintains 
that the severity of his service-connected CFS with 
hypersomnolence warrants assignment of a disability rating in 
excess of 10 percent.  

In February 1995, the veteran underwent a Persian Gulf War 
protocol examination which shows that he complained of being 
tired all of the time, despite getting plenty of exercise and 
sleep.  At the time, the veteran indicated that he had 
experienced such symptoms for the past three-to-four years.  
It does not appear that any diagnoses pertinent to CFS or 
hypersomnolence were rendered at that time.  

The veteran subsequently underwent a VA rating examination in 
November 1995.  The report of that examination shows that the 
veteran complained of experiencing constant fatigue and 
tiredness.  He reported experiencing such symptoms ever since 
returning home from Operation Desert Storm, and reported that 
he slept well, but awakened feeling tired, and remained tired 
throughout the day.  Other than residuals of physical 
injuries incurred in service, (which were subject to 
unrelated claims for service connection), no significant 
abnormalities were noted on examination.  The psychiatric 
component of the examination contains the veteran's reported 
history of having slept for over a day and a half, and having 
been fired from a job as a cook afterwards.  He reported an 
additional episode of hypersomnolence the previous September, 
and denied experiencing depression.  In his summary, the 
examiner offered that he presumed that the veteran had been 
evaluated for CFS.  The only diagnosis he indicated that he 
was able to offer was of episodic hypersomnolence of 
undetermined etiology.  

Contemporaneous clinical treatment records dating from July 
through October 1997 show that the veteran complained of 
experiencing excessive daytime sleepiness.  The examining and 
treating physicians indicated that narcolepsy was suspected.  
However, other than suggesting CFS, no findings were offered, 
and other than noting the veteran's complaints of 
experiencing excessive fatigue, no assessment of his 
functional impairment was offered.  

The veteran underwent a VA rating examination in December 
1999.  The report of that examination shows that the veteran 
had been noted to have mild to moderate left hemisphere 
dysfunction in 1997, which was felt to be consistent with PGW 
veterans' results.  The veteran reported working at a night 
shift, and that he took a nap for an hour before reporting to 
work.  He indicated that he did not fall asleep while 
driving, and did not fall asleep at work, although he did 
offer that when he went hunting, he might fall asleep in a 
tree stand, or while at home watching television.  In 
addition, he reported that he was qualified as an emergency 
medical technician, and worked on a volunteer basis without 
apparent difficulty.  The examiner observed that the veteran 
did not fall asleep while engaging in normal activities, as 
would an individual suffering from narcolepsy.  The veteran 
also indicated that he did not have any problem staying awake 
at work during periods when he was not busy.  The examiner 
continued with a diagnosis of Axis I hypersomnolence of 
unknown etiology, and of CFS by exclusion.  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6354, a 10 percent 
evaluation is contemplated for CFS involving debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, or confusion), or a combination 
of other signs or symptoms which wax and wane, but result in 
periods of incapacitation of at least one, but less than two 
weeks total duration per year, or symptoms controlled by 
continuous medication.  For assignment of a 20 percent 
evaluation, there must be symptoms which are nearly constant 
and restrict routine daily activities by less than 25 percent 
of the pre-illness level, or, which wax and wane, resulting 
in periods of incapacitation of at least two but less than 
four weeks total duration per year.  A 40 percent evaluation 
is warranted upon a showing of symptoms which are nearly 
constant and restrict routine daily activities by 50 to 75 
percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.  Assignment of a 
60 percent evaluation is contemplated where there are 
symptoms which are nearly constant, and restrict routine 
daily activities to less than 50 percent of the pre-illness 
level, or which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
Lastly, a 100 percent evaluation, the highest rating 
available under Diagnostic Code 6354, is warranted where 
there is debilitating fatigue, cognitive impairments, or a 
combination of other signs or symptoms which are nearly 
constant and so severe as to restrict routine daily 
activities almost completely, and which may occasionally 
preclude self care.  A Note following the criteria for 
Diagnostic Code 6354 indicates that: "For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician."

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against assignment of an 
initial evaluation in excess of 10 percent for the veteran's 
CFS with somnolence.  The objective medical evidence fails to 
disclose that the veteran is currently taking any medication 
for his CFS disability, and he has only reported two episodes 
in which he slept for excessive periods, one of which 
resulted in the loss of his job as a cook.  The veteran has 
reported that he sleeps excessively, before and after work, 
but beyond that, his activities have not been shown to have 
been restricted to a degree that would warrant assignment of 
an evaluation in excess of 10 percent.  The Board would also 
note that the veteran's CFS is not shown to be incapacitating 
as contemplated by the schedular criteria because his 
disability has not required bed rest and treatment by a 
physician

In conjunction with his Substantive Appeal and brief on 
appeal, the veteran has indicated that he can no longer 
engage in certain activities due to his CFS.  However, the 
Board observes that general debilitating fatigue is 
contemplated in the criteria for assignment of a 10 percent 
and all higher ratings for CFS under Diagnostic Code 6354.  
In short, the objective medical evidence fails to disclose an 
overall disability picture, with respect to CFS with 
hypersomnolence, to the degree contemplated by the criteria 
for the next higher 20 percent evaluation.  Therefore, the 
Board concludes that the initially assigned 10 percent 
evaluation is appropriate, and that the preponderance of the 
evidence is against assignment of an evaluation in excess of 
10 percent.  Therefore, his appeal with respect to that issue 
must be denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999), to include the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999), has also been considered.  See Shafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds 
that there is no showing that the disability in question, CFS 
with hypersomnolence, has necessitated frequent periods of 
hospitalization, has markedly interfered with employment, or 
otherwise renders impracticable the regular schedular 
standards.  In this regard, the Board acknowledges that the 
veteran has received treatment for complaints associated with 
his CFS, and that he has been terminated from a job as a cook 
in the past as a result of excessive sleeping.  However, the 
objective medical evidence fails to show that he is incapable 
of obtaining or retaining gainful employment.  The Board 
notes that the veteran is presently employed and is qualified 
as an emergency medical technician, and currently works in 
that capacity on a volunteer basis without apparent 
difficulty.  The veteran indicated that he did not experience 
any problems staying awake while working.  

Further, the Board observes that the Rating Schedule, 
including the rating criteria under which the veteran's CFS 
is evaluated, contemplates higher ratings for his service-
connected disability.  The veteran's currently demonstrated 
symptomatology has not been found to warrant assignment of an 
evaluation in excess of 10 percent on a schedular basis, and 
is likewise not found to warrant assignment of a higher 
rating on an extraschedular basis.  Therefore, in the absence 
of factors suggestive of an unusual disability picture with 
respect to the veteran's CFS with hypersomnolence, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 10 percent for CFS 
with hypersomnolence, the benefit of the doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5017(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should the 
veteran's disability picture change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an initial rating in excess of 10 
percent for the veteran's service-connected CFS with 
hypersomnolence.  


ORDER

The initially assigned 10 percent evaluation for CFS with 
hypersomnolence is appropriate, and entitlement to an 
evaluation in excess of 10 percent is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

